Citation Nr: 0738410	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
2000, for the grant of service connection for post-operative 
right orchiectomy and special monthly compensation.

2.  Entitlement to a compensable rating for post-operative 
right orchiectomy.

3.  Entitlement to a compensable rating for post-operative 
inguinal herniorrhaphies.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2003 and 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By the June 
2003 rating decision, the RO denied increased (compensable) 
ratings for the veteran's service-connected right orchiectomy 
and inguinal herniorrhaphies.  Thereafter, the February 2005 
rating decision found that new and material evidence had not 
been presented to reopen the veteran's earlier effective date 
claim.  However, for the reasons detailed below, such a claim 
is essentially precluded by law as it is legally impossible 
to get an earlier effective date on a reopening of a 
previously denied effective date claim.  Consequently, the 
Board has restated the appellate issue as identified above.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 2004, and before the 
undersigned Veterans Law Judge in September 2007.  
Transcripts from both hearings have been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was established for post-operative 
right orchiectomy and special monthly compensation by an 
October 2001 rating decision, effective from March 23, 2000.  
Although the veteran submitted a timely Notice of 
Disagreement (NOD) to the effective date assigned by that 
decision, he did not perfect his appeal by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated in October 2002.

3.  An effective date prior to March 23, 2000, for the grant 
of service connection for post-operative right orchiectomy 
and special monthly compensation, is legally precluded.

4.  The competent medical evidence does not reflect that the 
veteran has had both testes removed as a result of his 
service-connected right orchiectomy, nor that he has 
nonfunctioning of the other (left) testis as a result 
thereof.

5.  The competent medical evidence does not reflect that the 
veteran's post-operative inguinal herniorrhaphies are 
manifested by recurrent post-operative hernia.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 23, 
2000, for the grant of service connection for post-operative 
right orchiectomy and special monthly compensation, have not 
been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 20.1100 (2007); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

2.  The criteria for a compensable evaluation for post-
operative right orchiectomy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.115b, Diagnostic Code 7524 (2007).

3.  The criteria for a compensable evaluation for post-
operative inguinal herniorrhaphies are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With respect to the earlier effective date claim, the Board 
concludes, for the reasons and bases stated below, that this 
claim must be denied as a matter of law.  In VAOPGCPREC 5-
2004, VA's Office of General Counsel held that the law does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duties to assist and notify are not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Moreover, 
as such, there is simply no notification the Board can 
provide in the present appeal, and no evidence the veteran 
can submit, which would provide the benefit sought, that is 
an earlier effective date for the grant of service connection 
for post-operative right orchiectomy and special monthly 
compensation.

In regard to the other appellate issues, the Board notes that 
the veteran was provided with pre-adjudication notice by a 
letter dated in January 2003, in accord with Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  He was also sent 
additional notification by a March 2006 letter.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter contained the specific information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He has also had the opportunity to present 
evidence and argument in support of his claims, to include at 
the October 2004 and September 2007 hearings.  Moreover, he 
was accorded VA medical examinations which evaluated the 
severity of the service-connected disabilities in September 
2002, October 2004, and March 2006.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in the favor of 
the claimant. Reasonable doubt is doubt which exists because 
of an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I. Earlier Effective Date

The law provides that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Historically, it is noted that service connection was 
established for post-operative right orchiectomy and special 
monthly compensation (based on loss of use of creative organ) 
by an October 2001 rating decision, effective from March 23, 
2000.  The RO assigned this effective date on the basis that 
the claim was previously denied by an October 1995 rating 
decision which the veteran did not appeal, and no application 
to reopen was received until March 2000.  

Although the veteran submitted a timely NOD to the effective 
date assigned by the October 2001 rating decision, he did not 
perfect his appeal by filing a timely Substantive Appeal 
after an SOC was promulgated in October 2002.  Specifically, 
the SOC was promulgated October 24, 2002, and the veteran had 
60 days from the date of that SOC in which to perfect his 
appeal.  See 38 C.F.R. § 20.302.  However, a VA Form 9 
(Appeal to the Board) was not received by VA until January 
17, 2003, which is after the 60 day period.  Therefore, that 
decision, including the effective date assigned therein, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Moreover, 
the RO informed the veteran of this fact by a letter dated 
later in January 2003.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding the 
claim] is presented or secured."  Second, a decision "is 
subject to revision on the ground of clear and unmistakable 
error [CUE]."  38 U.S.C.A. § 5109A; Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  However, the Court in Rudd emphasized 
that because the proper effective date for an award based on 
a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  Rudd v. Nicholson, 20 Vet. 
App. at 299.  See also Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and 
unmistakable error, the appellant] cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date.").  

Stated differently, the veteran submitted his current claim 
for an earlier effective date in January 2003, which 
constitutes an application to reopen the October 2001 rating 
decision's assignment of the March 2000 effective date.  
Consequently, the reopened claim could not receive an 
effective date earlier than January 2003.  See Id.; see also 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
Assigning an effective date in 2003 would not benefit the 
veteran and would serve no purpose.  Further, the record does 
not reflect the veteran has filed a CUE claim with respect to 
the October 2001 rating decision.  Thus, at this point, the 
veteran is legally precluded from receiving an effective date 
earlier than March 23, 2000, for the grant of service 
connection for post-operative right orchiectomy and special 
monthly compensation.  The Court has held that in a case 
where the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board in no way disputes the veteran's belief that he 
warrants an earlier effective date for the award of service 
connection and special monthly compensation.  As noted in the 
Rudd decision, the veteran is not without recourse, "as he 
remains free to file a motion to revise based upon clear and 
unmistakable error" with respect to the October 2001 rating 
decision that determined he was entitled to an effective date 
of March 23, 2000.  

For the reasons detailed above, the benefit the veteran seeks 
on appeal is precluded by law.  Consequently, the Board has 
no choice but to deny the appeal.

II.  Increased Ratings

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Right Orchiectomy

The veteran's service-connected residuals of a right 
orchiectomy are rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7524, which provides that where one testis is removed a 
zero percent (noncompensable) rating is to be assigned, and 
where both are removed, a 30 percent rating is warranted.  
Entitlement to special monthly compensation is also for 
consideration, and the record reflects that the veteran is in 
receipt of such.  In addition, a Note to Diagnostic Code 7524 
provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.

Here, the competent medical evidence, including the VA 
medical examinations accorded in this case, all reflect that 
only the right testis was removed; i.e., he only had one 
testis removed.  The Board further finds that the service-
connected disability has not resulted in the nonfunctioning 
of the other (left) testis.  Granted, the veteran testified 
that he has erectile dysfunction as a result of the service-
connected disability.  However, that impairment is 
contemplated by the fact that he is in receipt of special 
monthly compensation for loss of use of the creative organ.  
Moreover, the September 2002 VA examination found no lesions 
or deformity of the scrotal sac or penis.  The subsequent 
October 2004 VA examination found that the left testicle felt 
normal, with rectal tone okay and no sensory loss in 
perineum.  While the veteran did complain of pain in the left 
testis, the examiner opined in a November 2004 addendum that 
it was most unlikely that the scar tissue resulting from the 
right inguinal hernia surgeries was causing this pain.  

The Board acknowledges that the veteran has criticized the 
accuracy of his VA evaluations, including an allegation of 
sexual assault by one examiner.  However, these criticisms 
were noted on the most recent VA examination in March 2006, 
which was conducted by a urologist in the presence of another 
clinician.  The examiner found, in pertinent part, that the 
veteran's left testicle appeared perfectly normal, but that 
in trying to palpate the veteran's epididymis and cord 
structures, the veteran became very uncomfortable and did not 
allow adequate examination.  In addition, a testicular 
ultrasound was performed and revealed normal left scrotal 
contents with surgical absence of right testicle.  Although 
it was initially stated that the results of testosterone 
level were not available, handwritten comments note that it 
was subsequently seen and was normal.  Moreover, the examiner 
opined that there was no objective evidence of any ongoing 
abnormalities in the veteran's right inguinal region and no 
acute abnormalities were noted on the examination itself.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating under Diagnostic Code 7524.

The Board notes that the veteran contended at his September 
2007 hearing that he was also entitled to a 30 percent rating 
based upon the need for ongoing treatment.  However, as 
indicated above, that is not part of the schedular criteria 
under Diagnostic Code 7524, nor has the veteran identified 
any such applicable law or regulation that provides such a 
benefit for this disability.  The veteran's attorney 
indicated it could be something that was issued for a sexual 
condition, which indicates the special monthly compensation 
based on loss of use of the creative organ, which the veteran 
already receives.  Accordingly, these contentions do not 
provide a legal basis for a compensable rating in this case.

B.  Inguinal Herniorrhaphies

The veteran's service-connected post-operative inguinal 
herniorrhaphies are evaluated pursuant to the criteria found 
at 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this Code 
a small, reducible hernia, or a hernia without true hernia 
protrusion, is rated as noncompensable as is a hernia that is 
preoperative and remediable.  A 10 percent schedular rating 
is appropriate for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating. 

Here, the competent medical evidence, including the 
aforementioned VA medical examinations, does not reflect the 
veteran experiences recurrent hernias.  Moreover, the veteran 
himself acknowledged at his September 2007 hearing that he 
has not experienced such impairment.  Nevertheless, he 
contended that the severity of the service-connected 
disability more nearly approximated the criteria for a 
compensable rating based on the fact that he experiences 
recurrent pain in the right inguinal area.  The veteran's 
attorney also asserted this was a basis for a compensable 
rating citing to "section 454L."  (Transcript p. 15).  
However, there is currently no statutory or regulatory 
provision that is designated by such a citation.  The Board 
notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
pertain to ratings for disabilities of the musculoskeletal 
system.  Pain may form a basis for a compensable evaluation 
of musculoskeletal disabilities under these sections, but the 
disabilities at issue in this case are properly rated under 
the diagnostic codes for the genitourinary system, not the 
musculoskeletal system.

The Board acknowledges that the medical evidence of record 
confirms the veteran does in fact experience recurrent pain 
in the right inguinal area.  However, the preponderance of 
the competent medical evidence is against a finding that this 
pain is due to the service-connected disability.  For the 
reasons stated above, the Board has already determined that 
the veteran's contentions do not constitute competent medical 
evidence.  Further, all of the aforementioned VA medical 
examinations included opinions against a finding that the 
pain was due to the service-connected disability.  
Specifically, the September 2002 VA examiner opined that the 
veteran's symptomatic inguinal pain was not caused from the 
veteran's prior pelvic operative procedures, but could be 
caused from other nonservice-connected conditions such as 
osteonecrosis of the right hip with right hip replacement and 
also association with lumbar spine pathology.  As indicated 
above, the October 2004 VA examiner opined in a November 2004 
addendum that it was most unlikely that the scar tissue 
resulting from the right inguinal hernia surgeries was 
causing the veteran's pain in the left testicle and perineum.  
Finally, the most recent VA examiner in March 2006 opined 
that there was no objective evidence of any ongoing 
abnormalities in the veteran's right inguinal region and no 
acute abnormalities were noted on the examination itself.  
The Board finds that these examinations for rating purposes 
are adequate.  The reports reflect review of records, history 
obtained, physical findings, and opinions.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for his service-connected post-operative 
inguinal herniorrhaphies

C.  Conclusion

For the reasons and bases stated above, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's current increased rating claims, and that they 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal with respect to these claims are 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than March 23, 2000, 
for the grant of service connection for post-operative right 
orchiectomy and special monthly compensation, is denied.

Entitlement to a compensable rating for post-operative right 
orchiectomy is denied.

Entitlement to a compensable rating for post-operative 
inguinal herniorrhaphies is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


